                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED:     r/ {{/;-fo
 THE UNITED STATES OF AMERICA ex rel.
 BENJAMIN J. ASHMORE, SR.

                                  Plaintiff,
                                                                      15-CV-4277 (RA)
                             V.
                                                                           ORDER
 CGI GROUP, INC., et al.,

                                  Defendants.

RONNIE ABRAMS, United States District Judge:

        On December 10, 2019, this Court granted Plaintiff's counsel's request to withdraw and

stayed the proceedings for sixty (60) days to allow Plaintiff to find new counsel. Dkt. 63. The

deadline for Plaintiff to find new counsel expired on February 8, 2020. The Court is in receipt of

Defendants CGI Inc. and CGI Federal Inc. 's February 10, 2020 letter requesting dismissal of this

action without prejudice in light of the fact that a litigant may not pursue a qui tam action under

the False Claims Act without representation by legal counsel. Dkt. 71; see also US. ex rel. Mergent

Servs. v. Flaherty, 540 F.3d 89 (2d Cir. 2008) (affirming dismissal of qui tam complaint by pro se

plaintiff).

        The Court is also in receipt of a letter from Plaintiff, emailed directly to Chambers,

explaining that Plaintiff mistakenly believed the stay expired on February 15, 2020. As an initial

matter, Plaintiff is reminded that pursuant to Rule l(A) of the Court's Special Rules & Practices in

Civil Pro Se Cases, he must not send any communications directly to Chambers. Those rules are

available at https://nysd.uscourts.gov/hon-ronnie-abrams.     If Plaintiff wishes to participate in

electronic case filing ("ECF"), he must file a Motion for Permission for Electronic Case Filing,

available     at   https://nysd.uscourts.gov/sites/default/files/2019-04/2012-prosemotionecffiling-

final.pdf. He is also advised that if he seeks to file any documents under seal, he must provide
sufficient information to allow the Court to find that the "presumption of [public] access [is]

overcome" and make "specific, on-the-record findings that higher values necessitate a narrowly

tailored sealing." Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 126 (2d Cir. 2006).

          Finally, the Court will grant a final extension of the stay until March 11, 2020, to allow

Plaintiff to find new counsel. If Plaintiff does not find new counsel that enters an appearance by

March 11, 2020, this action may be dismissed pursuant to Federal Rule of Civil Procedure 4l(b).

Rule 41 (b) of the Federal Rules of Civil Procedure provides that a district court may dismiss an

action if "the plaintiff fails to prosecute or otherwise comply with [the] rules or a court order."

Fed. R. Civ. P. 41(b).

       The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff at the

following address:

       Benjamin J. Ashmore, Sr.
       70 Alder Drive
       Ramsey, NY 07 466


SO ORDERED.

 Dated:      February 11, 2020
             New York, New York

                                                    Hon. onnie Abrams
                                                    United States District Judge




                                                   2
